¶28 (dissenting) — The majority cites all the right cases but comes to the wrong conclusion. In a constructive possession case, there can be no nexus between *388the firearm and the accused, or between the firearm and the crime, without knowledge that one “possessed” a firearm.
Sanders, J.
*388¶ 29 The entire purpose of recognizing the nexus requirement in State v. Schelin, 147 Wn.2d 562, 55 P.3d 632 (2002), was to guarantee that a sentence would not be enhanced for innocent conduct. Id. at 570. As acknowledged by the majority, the mere presence of a deadly weapon at the crime scene is insufficient to show that a defendant is “armed,” let alone that there is a “nexus” between the defendant, the crime, and the weapon. Majority at 383 (citing Schelin, 147 Wn.2d at 563-64).
|30 As I stated in my dissent in the companion case State v. Willis, 153 Wn. 2d 366, 103 P.3d 1213 (2005), a nexus is a connection between the gun, the defendant, and the crime. There can be no “connection” between these if the defendant is unaware of the weapon. Further, even the post-Willis definition of “armed,” decoupled from the nexus requirement, mandates that a weapon be “readily available for use.” (emphasis added)8 The majority does not explain how a weapon of which the defendant is not aware is available to the defendant at all, let alone for use in the crime. Under the majority’s rationale, a defendant who possesses drugs in a car owned and driven by someone else could have her sentence enhanced if the driver keeps a weapon in the glove box, even if the passenger had no reason to know of the weapon.
¶ 31 Indeed, the cases cited by the majority belie its conclusions. The hypothetical above is drawn directly from State v. Woolfolk, 95 Wn. App. 541, 550, 977 P.2d 1 (1999), which the majority cites as “instructive.” Majority at 385. The Woolfolk court, writing three years before the Schelin court required a “nexus” between the defendant, the weapon, and the crime, noted:
Although the gun may be within reach of the passenger, it goes against common sense to say that the passenger is armed.
*389Because the passenger does not know it exists, he cannot use the gun. And it is the potential use of guns that is at the heart of the firearm enhancement.
Woolfolk, 95 Wn. App. at 550 (emphasis added).
¶32 As the majority states, the Court of Appeals explicitly limited its holding to permit a defendant to argue to the jury that the defendant’s lack of knowledge of a firearm could permit a jury to find that the defendant was not armed, id. at 550-51. But whether the jury should have been instructed that it must find that the defendant knew of the weapon was not at issue in that case. Id. at 542, 547.9 Woolfolk did not directly challenge the instructions regarding the deadly weapon enhancement, and the Court of Appeals properly cabined its holding to only the issue before it.10
¶33 While the majority claims to “agree with the reasoning in Woolfolk,” majority at 386, aside from describing Woolfolk’s procedural history and holding, it does not actually analyze that reasoning. Woolfolk reasoned: “Because the passenger does not know [the weapon] exists, he cannot use the gun. And it is the potential use of guns that is at the heart of the firearm enhancement.” Woolfolk, 95 Wn. App. at 550.
¶34 The majority even quotes State v. Johnson, 94 Wn. App. 882, 974 P.2d 855 (1999), albeit only in passing. Majority at 385. The majority acknowledges that “ ‘[t]he underlying rationale [for the deadly weapon enhancement] can apply only where there is a possibility the defendant would use the weapon.’ ” Id. (quoting Johnson, 94 Wn. App. at 896).* 11
*390¶35 Obviously, a defendant cannot use a weapon she does not know is there. But rather than admit that the “underlying rationale” for the weapon enhancement supports a knowledge requirement, the majority chooses merely to describe such knowledge as “relevant” in “assessing whether a defendant will use a gun.” Majority at 385.
¶36 Johnson and Woolfolk, far from supporting the majority, strongly support the proposition that the State be required to prove the defendant knew of the weapon in order for the State to show that the defendant was “armed.” And, as discussed in both cases, the underlying rationale of the weapon enhancement is served only when the defendant knows of, and thus could possibly use, the weapon. Under the majority’s holding, a defendant unaware of a weapon and thus unable to use a weapon could nevertheless be found to have been “armed” with the weapon.
¶ 37 The case that most clearly supports the requirement that the jury be instructed that they must find that the defendant knowingly possessed a weapon in order for a weapon enhancement to be applied is State v. McKim, 98 Wn.2d 111, 653 P.2d 1040 (1982). The issue in McKim was whether the jury had to be instructed that the defendant knew that an accomplice was armed in order for a weapon enhancement to be applied under the complicity statute.12 The court held that “for the deadly weapon enhancement provision to apply to an unarmed codefendant, the State must prove beyond a reasonable doubt that the accused knew his or her accomplice was armed with a deadly weapon at the time of the commission of the crime.” Id. at
*391118.13 Surely if the State must prove knowledge when a defendant is only constructively armed through an accomplice, the State must prove that the defendant knew of the firearm in a constructive possession case like the one before us.
¶38 Indeed, the reasoning of this court in McKim about the importance of knowledge to the rationale underlying the weapon enhancement applies equally to the current case:
One who knows an accomplice is armed can take the weapon and use it or can direct the accomplice in its use, whereas one without knowledge that the accomplice is armed presents neither danger. Since the purpose of the deadly weapon statute is to deter would-be criminals from carrying weapons which have the potential of inflicting death and injury, the statute should reach not only those who are armed, but also those who know an accomplice is armed.

Id.

¶39 Rephrasing McKim, one who knows of a weapon can take and use it, whereas one without knowledge of the weapon presents no danger. I can make no better argument than that already made by this court. The majority preserves a defendant’s right to argue that he was not armed because he did not know of the weapon, but the jury instructions endorsed by the majority allow a jury to find that the defendant was armed even if it concludes that he did not know of the weapon. Following McKim, I would require the State to prove knowledge and require the jury to be so instructed.
¶40 I dissent.
Alexander, C.J., and Chambers, J., concur with Sanders, J.
Reconsideration denied March 7, 2005.

 State v. Valdobinos, 122 Wn.2d 270, 282, 858 P.2d 199 (1993) (“A person is ‘armed’ if a weapon is easily accessible and readily available for use, either for offensive or defensive purposes.”).


 Woolfolk arose in the context of the State’s motion in limine which barred Woolfolk from arguing to the jury that knowledge is an essential element of being armed with a deadly weapon. Woolfolk, 95 Wn. App. at 544.


 In fact, the Rules of Appellate Procedure limit courts to deciding cases “only on the basis of issues set forth by the parties . . . .” RAP 12.1(a).


 In fact, a more extensive quote from Johnson is ilhiminating:
The theory behind the deadly weapon enhancement is that a crime is potentially more dangerous to the victim, bystanders or the police if the defendant is armed *390while he is committing the crime because someone may be killed or injured. Thus, the crime is more serious than it would have been without the weapon. Where no officers, victims or bystanders are present, the potential danger is also absent, and the rationale for greater punishment based on greater danger to others does not apply. The underlying rationale can apply only where there is a possibility the defendant would use the weapon.
Johnson, 94 Wn. App. at 896 (emphasis added).


 RCW 9A.08.020(1).


 While the continued viability of McKim has been questioned in the past, State v. Silva-Baltazar, 125 Wn.2d 472, 481, 886 P.2d 138 (1994), I agree with the majority that McKim is still good law. Majority at 386 n.7.